Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Acknowledgement is hereby made to the Preliminary Amendment filed 12 May 2020.  Claims 1, 4 and 5 are pending in the application.  Claims 2 and 3 have been cancelled.

Claim Objections
Claims 1, 3 and 4 are objected to because of the following informalities:  
In claim 1, line 11, “an second end” is grammatically awkward and should be reworded to “a second end”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2010-90776 (provided with an English Translation in the Information Disclosure Statement filed 12 May 2020, referred to hereinbelow as ‘776).
Regarding claim 1, ‘776 discloses a centrifugal pump (FIG.’s 1-3, Translation Abstract), comprising: 
a pump (Trans. para. 0020) including an impeller 1 for forcibly transferring a fluid, wherein the pump forms a pump chamber 68 (Trans. para. 0032) for housing the impeller 1 therein; and 
a motor 2 including a rotational shaft 3 and a casing 6 defining a motor chamber that houses the rotational shaft 3 therein, wherein the rotational shaft 3 is hollow (shown) and is configured to rotate the impeller 1, wherein: 
the rotational shaft 3 defines a discharge passage therein and has a first end engaged with the impeller 1 and a second end where one a first end of the discharge passage opens (refer to an Annotated copy of ‘776 FIG. 1 attached below, as shown and indicated); 
and the first end of the discharge passage is in fluid communication with a low pressure area (Trans. para. 0051, describing how pressures in the chamber 
a first end of the introduction passage opens at the casing 6 to face the impeller 1 (shown) and is in fluid communication with the first end of the discharge passage via a second end of the introduction passage (Annotated ‘776 FIG. 1, shown, note flow arrows ); 
the introduction passage includes, between the first end and the second end of the introduction passage, a first passage (Trans. para. 0026, formed in part at opening 61a and its corresponding fluid passage shown by flow arrows past rotor 4 toward first end of discharge passage at 62a) and a second passage 90 (Trans. para. 0048, cooling channel 90 in fluid communication with chamber 68, although not shown explicitly in FIG. 1) bypassing the first passage (Annotated ‘776 FIG. 1, as shown and indicated); 
each of the first passage of the introduction passage and the second passage 90 of the introduction passage is in fluid communication with the high pressure area in the pump chamber 68 via the first end of the introduction passage and is in fluid communication with the discharge passage via the second end of the introduction passage (Id., Annotated ‘776 FIG. 1, shown and indicated); 

the first passage is defined by the rotor 4 and the casing 6, Id.; 
the casing 6 includes a wall 63 (Trans. para. 0026) covering the stator 5 (shown); 
and the second passage 90 is formed in the wall 63 of the casing 6 (Trans. para. 0048, as shown).


    PNG
    media_image1.png
    880
    714
    media_image1.png
    Greyscale

Annotated '776 FIG. 1 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2010-90776 in view of Luenberger (U. S. Patent No. 299132).
As to claim 4, ‘776 is discussed above but is silent as to an inner circumferential surface of the discharge passage having a spiral groove capable of promoting fluid flow therethrough due to shaft rotation.  In this regard, Luenberger teaches a submersible motor lubrication arrangement with spiral or helical grooves 47 formed on an inner sleeve of a rotor shaft (FIG. 3). Both references are analogously concerned with using fluid for lubrication or cooling in a hollow driven shaft in the manner of the instant invention.    With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide spiral grooves in the hollow shaft of ‘776 in order to promote flow and distribution of the fluid therein as a result of rotation of the shaft as taught by Luenberger (col. 4, lls. 3-20).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2010-90776 in view of Fukanuma et al. (U. S. Patent No. 8172552).
As to claim 5, ‘776 is discussed above but is silent as to at least one of the introduction passage and the discharge passage include a flow control valve configured to control a size of a passage area depending on a temperature of the fluid.  In this regard, Fukanuma teaches a compressor having a casing passage 29 with a bimetal valve 30 configured to open or close in response to a predetermined temperature (FIG. 1-3, col. 4, lls. 32-45) thereby allowing lubricating fluid to flow in the passage depending upon temperature.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a flow control valve that is sensitive to temperature in either of the passages of ‘776 in order to control the flow of fluid in the passages, i. e., providing more or less flow, depending upon the temperature of the fluid as suggested by Fukanuma, Id.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
European Patent Application (EP 0913910) discloses a pump motor cooling system with a similar cooling passage configuration (FIG.’s 1-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746